DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 26-36 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0252411 A1 Kang et al. (herein “Kang”) in view of 2014/0203175 A1 Kobrinsky et al. (herein “Kobrinsky”).
Regarding claim 26, Kang discloses in Fig. 1C, a semiconductor package, comprising: a first interconnect layer (105B); an optical die (105C) disposed over the first interconnect layer (105B); a second interconnect layer (190) disposed over the optical die (105C), wherein the second interconnect layer includes at least one metal trace (155) electrically coupled to the optical die (para [0034]); a waveguide (110) coupled to the optical die; and an optical fiber coupled to the waveguide (para [0036]).

 Regarding claim 27, Kang discloses in Fig. 1C, the second interconnect layer (190) overlies the waveguide (110).
Regarding claim 28, Kang does not explicitly disclose the waveguide comprises a bottom cladding layer, a core layer, and a top cladding layer. However, due the nature of waveguides which is to confine light, it would have been obvious to one of ordinary skill in the art to include a bottom cladding layer, a core layer, and a top cladding layer so as to confine light and protect the waveguide.   
Regarding claim 29, Kang is silent as to, but Kobrinsky discloses the optical die comprises an edge emitting laser, wherein the edge emitting laser is aligned with the core layer (paras [0032, 0048]). It would have been obvious to one of ordinary skill in the art to include an edge emitting laser aligned with the core so as to produce a coherent optical signal that can be transmitted through the waveguide in the semiconductor package.
Regarding claim 30, Kang discloses in Fig. 1C, a third interconnect layer (105A) disposed over the first interconnect layer (105B) and underlying the second interconnect layer (190). 
Regarding claim 31, Kang discloses in Fig. 1C, the optical die (105C) is disposed overlying a first portion of the first interconnect layer (105B) and the third interconnect layer (105A) is disposed overlying a second portion of the first interconnect layer (105B), wherein the third interconnect layer (105A) is not disposed on the first portion of the first interconnect layer (105B). 

Regarding claim 33, Kang discloses in Fig. 1C, the second interconnect layer (190) overlies a second portion of the first interconnect layer (105B), wherein the second interconnect layer (190) does not overlie the second portion of the first interconnect layer (105B). It would have been obvious to one of ordinary skill in the art to place the epoxy appropriately so as to keep the device aligned. 
Regarding claim 34, Kang discloses in Fig. 1C, at least one electronic component, wherein the at least one electronic component is electrically coupled to the optical die via the second interconnect layer (para [0044]).
Regarding claim 35, Kobrinsky discloses the epoxy comprises at least one of: (i) an optical epoxy, or (ii) a B-stage epoxy (para [0093], wherein the epoxy is cured, so it is an optical epoxy).
Regarding claim 36, Kang discloses one or more package-to-board interconnects (para [0036]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A EL SHAMMAA whose telephone number is (571)272-2469.  The examiner can normally be reached on Mon-Fri, 9am-6pm (flexible schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY A EL-SHAMMAA/Examiner, Art Unit 2883                                                                                                                                                                                                        
/THOMAS A HOLLWEG/Supervisory Patent Examiner, Art Unit 2883